DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7-11, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakayama et al. (US PGPub 20150370748) in view of Kaikkonen et al. (US PGPub 20150264803), both references of record.
As per claim 1:
Wakayama et al. discloses in Fig. 1:

a printed circuit board (100) including a surface layer (shown in Fig. 1) including a signal transmission path (right to left, following A from signal through-holes 2c) that transmits a signal (title) and has a pair of signal lines (signal pads 2a,A) extending in a first direction (horizontal in Fig. 1) in plan view, a pair of signal line through holes  (signal through-holes 2c) that respectively connect the pair of signal lines of the signal transmission path with a signal layer (inner layer signal layer wirings 20, 21) disposed in an inner layer of the printed circuit board (shown in related Fig. 1A), and a first ground through hole (1c,C) having a center aligned with respective centers of the pair of signal line through holes in a second direction (vertical) that is orthogonal to the first direction (horizontal, as seen in Fig. 1) and is connected with a ground layer (ground layers 10 & 11, shown in related Fig. 1B) of the inner layer of the printed circuit board that forms a return current transmission path (return current paths 5u, 5s) for the signal transmission path,
wherein a ground pattern having a rectangular shape includes a first ground area (ground pad 1a) and a second ground area (ground pad 1A) respectively disposed on both sides of the signal transmission path in the second direction,
wherein the first ground through hole is disposed to connect the ground pattern with the ground layer (as seen in related Fig. 1B),
	Wakayama et al.does not disclose:

wherein the signal transmission path and the pair of signal lines are disposed in a cutout of the ground pattern and are in the same layer as the ground pattern, and are surrounded on all sides by the ground pattern
and wherein the first side ground area extends to a side of the rectangular ground pattern in the first direction and extends to the respective one end sides of the first ground area and the second ground area in the first direction.
	Kaikkonen et al. discloses in Fig. 1:
The use of a ground pattern (second ground plane layer 108) having a rectangular shape (clearance area surrounding conductive leads 104 referred to as an anti-pad, para [0044]) that includes a first ground area (grounding web 116) and a second ground area (grounding webs 116 separate pairs of conductive leads, 104) respectively disposed on both sides of a signal transmission path in a second direction (across conductive leads 104),
wherein a first ground through hole is disposed to connect the ground pattern with the ground layer (as seen in related Fig. 1B).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form a rectangular ground plane with rectangular anti-pads surrounding the signal lines of the printed circuit board 100 of Wakayama et al. to provide the benefit of differential impedance matching as taught by Kaikkonen et al. (para [0044]) and to provide the benefit of cross-talk suppression and ESD shielding, as taught by Kaikkonen et al. (para [0046]).

	
	As per claim 3:
Wakayama et al. discloses in Fig. 1:
a second ground through hole (ground through holes 1e & 1E) disposed at a position of the first side ground area (above/below the signal lines).

	As per claim 5:
	Wakayama et al. does not disclose:
the first side ground area is disposed on a side of the ground pattern that is opposite to the pair of signal line through holes.
	Kaikkonen et al. discloses in Fig. 1:
the first side ground area is disposed on a side of the ground pattern that is opposite to the pair of signal line through holes (signal line areas are surrounded by ground plane 108, with area opposing cross-talk suppression strip 118).


	As per claim 7:
	Wakayama et al. discloses in Fig. 1:
the first ground area or the second ground area includes the first ground through hole (1c, C).

	As per claim 8:
	Wakayama et al. discloses in Fig. 1:
the pair of signal line through holes are on a first side (right side of center in Fig. 1) with respect to a center of a side of the rectangular ground pattern that extends in the first direction.
Wakayama et al. does not disclose:
the first side ground area is disposed on the first side.
	Kaikkonen et al. discloses in Fig. 1:
A first side ground area (cross-talk suppression strip 118) is disposed on a first side of the rectangular ground pattern (the side from which the transmission lines originate (conductive leads 102)),
	As a consequence of the combination of claim 1, the first side ground area is disposed on the first side.


	Wakayama et al. discloses in Fig. 1:
a second ground through hole (ground through holes 1e & 1E) is disposed on a second side with respect to the center of the side of the rectangular ground pattern that extends in the first direction, wherein the ground pattern includes a second ground area disposed on the second side that includes the second ground hole.

As per claim 10:
	Wakayama et al. discloses in Fig. 1:
	A signal transmission circuit, comprising: 
a printed circuit board (100) including a surface layer (shown in Fig. 1) including a signal transmission path (right to left, following A from signal through-holes 2c) that transmits a signal (title) and has a pair of signal lines (signal pads 2a,A) extending in a first direction (horizontal in Fig. 1) in plan view, a pair of signal line through holes  (signal through-holes 2c) that respectively connect the pair of signal lines of the signal transmission path with a signal layer (inner layer signal layer wirings 20, 21) disposed in an inner layer of the printed circuit board (shown in related Fig. 1A), and a first ground through hole (1c,C) having a center aligned with respective centers of the pair of signal line through holes in a second direction (vertical) that is orthogonal to the first direction (horizontal, as seen in Fig. 1) and is connected with a ground layer (ground layers 10 & 11, shown in related Fig. 1B) of the inner layer of the printed circuit board that forms a return 
wherein a ground pattern having a rectangular shape includes a first ground area (ground pad 1a) and a second ground area (ground pad 1A) respectively disposed on both sides of the signal transmission path in the second direction,
wherein the first ground through hole is disposed to connect the ground pattern with the ground layer (as seen in related Fig. 1B).
	Wakayama et al. further discloses in Figs. 6-8:
Multiple connection arrangements known in the art as standard configurations (paras [0011-0013]) where a plurality of differential signal pairs are separated by ground connections.
	Wakayama et al. does not disclose:
a plurality of signal transmission paths, including a first signal transmission path and a second signal transmission path that transmit a signal, each of the plurality of signal transmission paths has a pair of signal lines extending in a first direction in plan view, a plurality of signal line through holes that respectively connect the signal transmission paths with a signal layer disposed in an inner layer of the printed circuit board, and a first ground through hole having a center aligned with respective centers of the pair of signal line through holes in a second direction that is orthogonal to the first direction and is connected with a ground layer of the inner layer of the printed circuit board that forms a return current transmission path for the signal transmission paths wherein a ground pattern 
wherein the signal transmission paths and the respective pairs of signal lines are disposed in respective cutouts of the ground pattern and are in the same layer as the ground pattern, and are surrounded on all sides by the ground pattern,
wherein the ground pattern includes a first side ground area connected with at least respective one end sides of the first ground area, the second ground area and the third ground area wherein the ground through hole is disposed to connect the ground pattern with the ground layer, and wherein the first side ground area extends to a side of the rectangular ground pattern in the first direction and extends to the respective one end sides of the first ground area, the second ground area and the third ground are in the first direction.
	Kaikkonen et al. discloses in Fig. 1:
a plurality of signal transmission paths (conductive leads 104, 102 are shown as a plurality, with two differential signal pairs, para [0044]), including a first signal transmission path and a second signal transmission path that transmit a signal, each of the plurality of signal transmission paths has a pair of signal lines extending in a first direction in plan view (extending in the direction of 
wherein the signal transmission path and the pair of signal lines are disposed in a cutout of the around pattern and are in the same laver as the around pattern, and are surrounded on all sides by the around pattern,
wherein the ground pattern includes a first side ground area connected with at least respective one end sides of the first ground area, the second ground area and the third ground area wherein a ground through hole (connection point 114) is disposed to connect the ground pattern with a ground layer (first ground layer 106), and wherein the first side ground area extends to a side of the rectangular ground pattern in the first direction and extends to the respective one end sides of the first ground area, the second ground area and the third ground are in the first direction (as per the formation of the “anti-pads”).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide Wakayama et al. with a plurality of signal transmission paths separated by 
	It would be further obvious to provide a rectangular ground plane on the surface of printed circuit board 100 of Wakayama et al. with rectangular anti-pads surrounding each differential signal transmission path to provide the benefit of differential impedance matching as taught by Kaikkonen et al. (para [0044]) and to provide the benefit of cross-talk suppression and ESD shielding, as taught by Kaikkonen et al. (para [0046]).
	As a consequence of the combination, a plurality of signal transmission paths, including a first signal transmission path and a second signal transmission path that transmit a signal, each of the plurality of signal transmission paths has a pair of signal lines extending in a first direction in plan view, a plurality of signal line through holes that respectively connect the signal transmission paths with a signal layer disposed in an inner layer of the printed circuit board, and a first ground through hole having a center aligned with respective centers of the pair of signal line through holes in a second direction that is orthogonal to the first direction and is connected with a ground layer of the inner layer of the printed circuit board that forms a return current transmission path for the signal transmission paths wherein a ground pattern having a rectangular shape includes a plurality of ground areas including a first ground area, a second ground area and a third ground area, the first ground area and the second ground area respectively disposed on both sides of the first signal transmission path in the second direction, the 
wherein the signal transmission paths and the respective pairs of signal lines are disposed in respective cutouts of the ground pattern and are in the same layer as the ground pattern, and are surrounded on all sides by the ground pattern, 
wherein the ground pattern includes a first side ground area connected with at least respective one end sides of the first ground area, the second ground area and the third ground area wherein the ground through hole is disposed to connect the ground pattern with the ground layer, and wherein the first side ground area extends to a side of the rectangular ground pattern in the first direction and extends to the respective one end sides of the first ground area, the second ground area and the third ground are in the first direction.

	As per claim 13:
	Wakayama et al. discloses in Fig. 1:
a second ground through hole (ground through holes 1e & 1E) disposed at a position of the first side ground area (above/below the signal lines).

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the last para of page 11 to page 12 of the applicant’s remarks, the applicant argues:
However, the ground plane layer 106,108 having the gap 112 disclosed in Kaikkonen et al. is not the same layer as the signal transmission line, but is provided on the inner layer or the back surface. See para. [0042]. The ground plane layers 106 and 108 in Kaikkonen et al. are provided with a hollowed out ground plane layer directly under the pad for the purpose of impedance matching at the board connection point. See (see para. [0044]. Therefore, even if a ground plane is provided on the same layer as the signal transmission line and a gap is provided, impedance matching cannot be achieved. 
In addition, from the viewpoint of crosstalk noise, in Kaikkonen et al., if a gap is created in the inner layer or the back surface, the electromagnetic field leaks to the adjacent pair wiring, so that the crosstalk noise is rather increased in the common sense of technology. Accordingly, the presently claimed invention and Kaikkonen et al. and the present invention have completely different technical ideas regarding gaps. Therefore, one having ordinary skill in the art would not combine the same layer as the signal transmission line disclosed in Wakayama for crosstalk suppression with the inner layer, the back surface, or the ground plane 

The examiner respectfully disagrees. The applicant argues that the gap 112 cannot provide impedance matching, however this is what is noted by Kaikkonen in para [0044], such that the applicant’s assertion is not supported by any evidence that counteracts the reference of Kaikkonen. Furthermore, applicant’s assetion regarding cross-talk is not refuted by Kaikkonen in para [0046], wherein 118 is specifically noted as a cross-talk suppression strip. As such applicant’s arguments in regards to Kaikkonen do not appear to match the claim limitations nor do they address the combination of Wakayama and Kaikkonen. The combination of the references forms the ground pads as a combined ground area with anti-pads formed surrounded by the ground area, in which the claimed signal transmission lines and signal vias are formed. As per the combination, the ground area is formed on the top surface of Wakayama on the same layer as the transmission lines, and thus matches the claimed structure. Applicant’s arguments are not persuasive.
The rejection of independent claims 1, 10, & 11 are sustained, with arguments pertaining to claims 3, 5, 7-9, & 13 being based upon their dependence to the independent claims. As such, the rejections of claims 3, 5, 7-9, & 13 are sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843